Citation Nr: 1243279	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to temporary total evaluations based on surgical or other treatment necessitating convalescence associated with the service-connected left ankle disability beyond the time periods from March 9, 2005 to April 30, 2005, from November 15, 2006 to February 28, 2007, and from September 24, 2008 to November 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1957 to February 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

When this case was previously before the Board in June 2010, it was remanded to afford the Veteran a hearing; the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is associated with the claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran initially perfected an appeal with respect to an August 2005 RO rating decision regarding the effective date of award assigned for a temporary total evaluation based on surgical or other treatment necessitating convalescence associated with the service-connected left ankle disability.  See 38 C.F.R. § 4.30. 

Subsequently, the Veteran underwent additional surgeries for the service-connected left ankle and additional periods of temporary total evaluations were assigned.  The Veteran has also perfected an appeal with respect to an October 2008 RO rating decision regarding the effective dates of awards assigned for the additional periods of temporary total evaluations.

The file contains an April 2011 VA-contracted examination in which the Veteran's left ankle is examined.  This VA-contracted examination was not considered in the most recent rating decision issued in February 2011, and the Veteran did not provide a waiver of RO jurisdiction.  Remand is required at this point to enable the Originating Agency to review the additional evidence and issue a Supplemental Statement of the Case (SSOC) for any claim that cannot be completely granted.  See 38 C.F.R. § 19.37; see also Disabled American Veterans  v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The RO or AMC should consider the Veteran's claim for temporary total evaluations for his service-connected left ankle disability in light of the April 2011 VA-contracted examination mentioned above, and after undertaking any additional development as may become indicated, including obtaining copies of any records of treatment, re-adjudicate the claim.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran an SSOC and provide him and his representative an appropriate period to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND has been advanced on the Board's docket and must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


